Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 19, 2021 has been entered.
 Allowable Subject Matter
Claims 1-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s January 5th and 19th 2021 claim amendments distinguish Applicant’s first gas manifold (Applicant’s 206; Figure 2) from the cited closest prior art to Shajii, Ali et al. (US 20050199342 A1). Shajii does not teach or suggest, either alone or in combination, a plurality of Shajii’s first gas outlets (14a,14b; Figure 1-Applicant’s 208-218; Figure 2) extend from Shajii’s second section (right-half of 13/14a+14b; Figure 1)…and wherein each of the plurality of first gas flow sensors (18a,18b; Figure 1; [0023]-Applicant’s 230-248; Figure 2) is downstream of the second section (right-half of 13/14a+14b; Figure 1).

Response to Arguments
Applicant’s arguments, see page 7, filed January 19, 2021, and pages 6-10, filed January 5, 2021with respect to rejections under Shajii, Ali et al. (US 20050199342 A1) have been fully considered and are persuasive. The rejections are withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/ Primary Examiner, Art Unit 1716